Exhibit 10.4

 

Execution Version

 

Bison Capital Acquisition Corp.

609-610 21st Century Tower

No. 40 Liangmaqiao Road

Chaoyang District, Beijing, China

 

June 19, 2017

 

Bison Capital Holding Company Limited

609-610 21st Century Tower

No. 40 Liangmaqiao Road

Chaoyang District, Beijing, China

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Bison Capital Acquisition Corp. (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Bison Capital Holding Company Limited, a company incorporated in the
Cayman Islands (“Bison Capital”), shall make available to the Company certain
office space and administrative and support services as may be required by the
Company from time to time, situated at 609-610 21st Century Tower, No. 40
Liangmaqiao Road, Chaoyang District, Beijing, China (or any successor location).
In exchange therefore, the Company shall pay Bison Capital the sum of $5,000 per
month on the Effective Date and continuing monthly thereafter until the
Termination Date. Bison Capital hereby agrees that, solely with respect to this
letter agreement, it does not have any right, title, interest or claim of any
kind in or to any monies that may be set aside in a trust account (the “Trust
Account”) that may be established upon the consummation of the IPO (“Claim”) and
hereby waives any Claim it may have in the future as a result of, or arising out
of, this letter agreement and will not seek recourse against the Trust Account
for any reason whatsoever relating to this letter agreement. No party hereto may
assign either this letter agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party,
provided that Bison Capital may assign this letter agreement to an affiliate
without the prior written approval of the Company. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee.

 

  Very truly yours,         BISON CAPITAL ACQUISITION CORP.         By: /s/
James Jiayuan Tong   Name:  James Jiayuan Tong   Title: Chief Executive Officer
and Chief Financial Officer

 

[Company’s Signature Page to Administrative Support Letter Agreement]

 



 1 

 

 

AGREED TO AND ACCEPTED BY:         BISON CAPITAL HOLDING COMPANY LIMITED        
By: /s/ Peixin Xu   Name:  Peixin Xu   Title: Director  

 

 

 

 

 

 

 

[Bison Capital’s Signature Page to Administrative Support Letter Agreement]

 

 

2



 

 